Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.
As amended, Claim 1 is now directed to a cured film made from a composition. The limitation stating that the film is cured by a heat treatment is a product-by-process limitation. In a product-by-process claim, the process steps are immaterial if the final product is the same. The Applicant has not demonstrated that the process steps (i.e. the heat treatment) results in a materially different product than the composition recited in the prior art.
In regards to the Applicant’s argument that JP ‘238 teaches away from a heat treatment, the cited portion of JP ‘238 (paragraph 0208 of the English translation) reads “A heat stabilizer (thermal polymerization inhibitor) can be added to the two-photon absorption polymerizable composition of the present invention for the purpose of preventing polymerization during storage and maintaining storage stability.” This statement is not considered to be teaching away from thermal curing, but rather act as an alternative embodiment of the invention disclosed by JP ‘238.
For the above stated reasons, the previously issued rejection of Claim 1 under 35 U.S.C. 102(a)(1) in view of JP ‘238 is upheld. In the interest of compact prosecution, the Examiner also presents a new grounds of rejection in view of WO 2015166779 A1 (WO ‘779), should the Applicant demonstrate that the heat treatment limitation of amended Claim 1 does yield a materially different cured film.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-346238A (Foreign Patent Document 3 of the Information Disclosure Statement filed 25 October 2019, hereby referred to as JP '238).
Regarding Claim 1, JP '238 discloses a photosensitive composition that can be cast as a film (paragraph 0210 of the English translation) comprising a two-photon absorption compound, a photopolymerization initiator, and a polymerizable compound (paragraph 0023 of the English translation). The two-photon absorption compound is described as a dye which has an absorption in the near-infrared region (paragraph 0026 of the English translation). Several examples of appropriate types of the two-photon absorption compound are provided in paragraphs 0026 and 0027 of the English translation of JP '238, including cyanine dyes and squarylium dyes. JP '238 also discloses that the two-photon absorption compound is present in an amount of 0.01 to 10% by mass, and more preferably present in an amount of 0.1 to 7% by mass (paragraph 0205 of the English translation). Furthermore, JP '238 provides a list of appropriate polymerization initiators in paragraph 0089 of the English translation. The provided list does not include oxime structures as acceptable photoinitiators. As stated in the response to arguments, the heat-treatment limitation of instant Claim 1 is considered a product-by-process limitation and as such, is not expected to yield a materially different cured film than that described by JP ‘238.
Regarding Claims 2 and 3, JP '238 discloses a list of acceptable photoinitiators in paragraph 0089 of the English translation. Included in this list are alkylphenone compounds (lrgacure 651, see paragraph 0093 of the English translation), bisimidazole compounds, and triazine compounds.
Regarding Claim 4, JP '268 states that the use of cyanine dyes or squarylium dyes are a preferable embodiment of the two-photon absorption compound used as a near-infrared absorbing dye (paragraph 0027 of the English translation).
Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015166779 A1 (WO ‘779).
Regarding Claims 1-4 and 13, WO ‘779 discloses a coloring composition and film. The film is obtained by curing the coloring composition (paragraph 0010 of the English translation). The coloring composition contains a colorant having an absorption maximum in the wavelength range of 800 to 900 nm (paragraph 0020 of the English translation), a polymerizable compound (paragraph 0010 of the English translation), and a photopolymerization initiator (paragraph 0010 of the English translation). The colorant is preferably a pyrrolopyrrole dye compound (paragraph 0023 of the English translation). The colorant content is preferably 10 to 40% (by mass) based on the total solid content of the coloring composition (paragraph 0053 of the English translation). The photopolymerization initiator can be an acylphosphine oxide compound (paragraph 00163 of the English translation). The coloring composition is cured by a heat treatment (post-baking), wherein the thermal curing occurs at a temperature between 100 °C and 270 °C (paragraph 00246 of the English translation). The heat treatment is done for making the curing complete (i.e. uniformly curing the composition) (paragraph 00246 of the English translation).
Regarding Claims 5-7, WO ‘779 discloses that the infrared absorbing colorant can include one or more first colorants having an absorption maximum in the wavelength range of from 800 to 900 nm and two or more kinds of second colorants having an absorption maximum in the wavelength range of 400 to 700 nm (paragraph 0020 of the English translation). In the case of one or more first colorants being used, the compounds can each possess a unique absorption maximum wavelength, wherein each wavelength would represent a wavelength in the near-infrared region.
Regarding Claims 9-12, WO ‘779 discloses that the cured film is used to make a color filter (paragraph 00247-00250 of the English translation), a solid-state image pickup device (paragraph 00251-00252 of the English translation), an image display device (paragraph 0010 of the English translation), and an infrared sensor (paragraph 00253-00257 of the English translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-346238A (Foreign Patent Document 3 of the Information Disclosure Statement filed 25 October 2019, hereby referred to as JP '238) in view of US 2010019212 A1 (hereby referred to as Yamamoto).
Regarding Claims 5-7, JP '238 discloses a photosensitive composition possessing the limitations of Claims 1-4 of the instant application. However, JP '238 does not disclose the use of two or more near-infrared absorbing compounds. Yamamoto discloses a near infrared light absorobable dye composition (see the abstract of Yamamoto). The dye composition disclosed by Yamamoto is achieved by combining multiple near infrared light absorbable dyes (Yamamoto, paragraph 0022). Yamamoto further discloses the use of two compounds; one compound having a maximum absorption wavelength of 750 to 950 nm, and the other compound having a maximum absorption wavelength of 900 to 1200 nm (Yamamoto, paragraph 0087). JP '238 and Yamamoto are analogous art because both references pertain to photosensitive compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use multiple near-infrared absorbing colorants with different maximum absorption wavelengths, as taught by Yamamoto, in the composition disclosed by JP '238 because high absorption of light in a wide range between the respective maximum absorption wavelengths can be obtained (see Yamamoto, paragraphs 0087-0088).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-346238A (Foreign Patent Document 3 of the Information Disclosure Statement filed 25 October 2019, hereby referred to as JP '238) in view of WO 2016194527 A1 (hereby referred to as WO '527).
Regarding Claims 9-12, JP '268 teaches a curable photosensitive composition that can be cast as a film (paragraph 0210 of the English translation) but is silent in regards to products utilizing a cured film. WO '527 discloses a different photosensitive composition that contains a near-infrared absorbing dye, photopolymerization initiator, and a polymerizable compound (paragraph 0012 of the English translation). WO '527 also discloses a cured film made from the photosensitive composition (paragraph 00287 of the English translation), an infrared cut filter made from said film (paragraph 00287 of the English translation), a solid-state imaging device made from said film (paragraph 00231 of the English translation), an image display device made from said film (paragraph 00344 of the English translation), and an infrared sensor made from said film (paragraph 00329 of the English translation). JP '268 and WO '527 are analogous art because both references pertain to photosensitive compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the photosensitive composition disclosed by JP '268 to make a cured film, as well as products using said film, such as an infrared cut filter, a solid-state imaging device, etc., as taught by WO '527 because these are products commonly made from infrared absorbing photosensitive compositions due to the infrared colorant reducing the sensitivity of said products to infrared light (WO '527, paragraph 0002 of the English translation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/14/2022